

115 S2899 IS: Caring Recovery for Infants and Babies Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2899IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Brown (for himself, Mr. Portman, Mrs. Capito, Mr. King, Mr. Manchin, Mr. Heller, Mr. Casey, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide States with the option of providing
			 medical assistance at a residential pediatric recovery center to infants
 with neonatal abstinence syndrome.1.Short titleThis Act may be cited as the Caring Recovery for Infants and Babies Act or the CRIB Act.2.Medicaid State plan option to enter into provider agreements with residential pediatric recovery centers(a)State plan amendmentSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)in paragraph (82), by striking and after the semicolon;(2)in paragraph (83), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (83), the following new paragraph:(84)provide, at the option of the State, for making medical assistance available on an inpatient or outpatient basis at a residential pediatric recovery center (as defined in subsection (nn)) to infants with neonatal abstinence syndrome..(b)Residential pediatric recovery center definedSection 1902 of such Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:(nn)Residential pediatric recovery center defined(1)In generalFor purposes of section 1902(a)(84), the term residential pediatric recovery center means a center or facility that furnishes items and services for which medical assistance is available under the State plan to infants with the diagnosis of neonatal abstinence syndrome without any other significant medical risk factors.(2)Counseling and servicesA residential pediatric recovery center may offer counseling and other services to mothers (and other appropriate family members and caretakers) of infants receiving treatment at such centers if such services are otherwise covered under the State plan under this title or under a waiver of such plan. Such other services may include the following:(A)Counseling or referrals for services.(B)Activities to encourage caregiver-infant bonding.(C)Training on caring for such infants..(c)Effective dateThe amendments made by this section take effect on the date of enactment of this Act and shall apply to medical assistance furnished on or after that date, without regard to final regulations to carry out such amendments being promulgated as of such date.